Title: From George Washington to Alexander Hamilton, 26 August 1792
From: Washington, George
To: Hamilton, Alexander


(Private) 
My dear Sir,Mount Vernon Augt 26th 1792    
Your letter of the 18th, enclosing answers to certain objections communicated to you in my letter of the 29th Ulto came duly to hand; and although I have not, as yet, from a variety of causes, been able to give them the attentive reading I mean to bestow, I feel myself much obliged by the trouble you have taken to answer them; as I persuade myself, from the full manner in which you appear to have taken the matter up, that I shall receive both satisfaction and profit from the perusal.
Differences in political opinions are as unavoidable as, to a certain point, they may perhaps be necessary; but it is to be regretted, exceedingly, that subjects cannot be discussed with temper on the one hand, or decisions submitted to without having the motives which led to them, improperly implicated on the other: and this regret borders on chagrin when we find that Men of abilities—zealous patriots—having the same general objects in view, and the same upright intentions to prosecute them, will not exercise more charity in deciding on the opinions, & actions of one another. When matters get to such lengths, the natural inference is, that both sides have strained the Cords beyond their bearing—and that a middle course would be found the best, until experience shall have pointed out the right mode—or, which

is not to be expected, because it is denied to mortals—there shall be some infallible rule by which we could fore judge events.
Having premised these things, I would fain hope that liberal allowances will be made for the political opinions of one another; and instead of those wounding suspicions, and irritating charges with which some of our Gazettes are so strongly impregnated, & cannot fail if persevered in, of pushing matters to extremity, & thereby tare the Machine asunder, that there might be mutual forbearances and temporising yieldings on all sides. Without these I do not see how the Reins of Government are to be managed, or how the Union of the States can be much longer preserved.
How unfortunate would it be, if a fabric so goodly—erected under so many Providential circumstances—and in its first stages, having acquired such respectibility, should, from diversity of Sentiments, or internal obstructions to some of the acts of Government (for I cannot prevail on myself to believe that these measures are, as yet, the deliberate Acts of a determined party) should be harrowing our vitals in such a manner as to have brought us to the verge of dissolution—Melancholy thought! But one, at the sametime that it shows the consequences of diversified opinions, when pushed with too much tenacity; exhibits evidence also of the necessity of accomodation; and of the propriety of adopting such healing measures as will restore harmony to the discordant members of the Union, & the governing powers of it.
I do not mean to apply this advice to measures which are passed, or to any character in particular. I have given it in the same general terms to other Officers of the Government. My earnest wish is, that balsam may be poured into all the wounds which have been given, to prevent them from gangrening; & from those fatal consequences which the community may sustain if it is withheld. The friends of the Union must wish this—those who are not, but wish to see it rended, will be disappointed—and all things I hope will go well.
We have learnt through the medium of Mr Harrison to Doctr Craik, that you have it in contemplation to take a trip this way. I felt pleasure at hearing it, and hope it is unnecessary to add that it would be considerably encreased by seeing you under this roof, for you may be assured of the sincere and Affectionate regard of Yours

Go: Washington



P.S. I pray you to note down whatever may occur to you, not only in your own department but other matters also of general import that may be fit subjects for the Speech at the opening of the ensuing Session.


G.W.
